               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DENNIS J. BROOKSHIRE,

                          Petitioner,
 v.                                                Case No. 19-CV-1292-JPS

 DYLON RADTKE,                                                     ORDER

                           Respondent.



       On September 6, 2019, Petitioner Dennis J. Brookshire (“Brookshire”)

filed a petition pursuant to 28 U.S.C. § 2254, asserting that his state court

sentence was imposed in violation of the Constitution. (Docket #1).

Brookshire pleaded guilty to heroin distribution, and on March 27, 2017, he

was sentenced to twelve years’ imprisonment. Id. at 2. Brookshire filed a

combined appeal/post-conviction motion on September 28, 2017, arguing

that the trial judge erroneously exercised his discretion in pronouncing the

sentence. Id. at 4. The circuit court denied the motion, and that ruling was

upheld in the Wisconsin Court of Appeals. Id. at 5. The Wisconsin Supreme

Court denied Brookshire’s petition for review on May 14, 2019. Id. at 6.

       The petition raises two grounds for relief. First, Brookshire again

asserts that the trial judge imposed an excessive sentence. Id. at 6–7. Second,

Brookshire contends that he received ineffective assistance from his

appellate counsel because counsel failed to raise the sentencing issue. Id. at

7–8.

       On October 3, 2019, Magistrate Judge Nancy Joseph, to whom this

case was initially assigned, screened Brookshire’s petition pursuant to Rule
4 of the Rules Governing Section 2254 cases. (Docket #5). Rule 4 authorizes

a district court to conduct an initial screening of habeas corpus petitions

and to dismiss a petition summarily where “it plainly appears from the face

of the petition…that the petitioner is not entitled to relief.” This rule

provides the district court the power to dismiss both those petitions that do

not state a claim upon which relief may be granted and those petitions that

are factually frivolous. See Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993).

       Magistrate Judge Joseph recommended to this Court that it dismiss

the case. (Docket #5 at 2). As to the first ground for relief, Magistrate Judge

Joseph concluded that it presented an issue of state law that a federal habeas

court cannot review. Id. at 1–2; Dellinger v. Bowen, 301 F.3d 758, 764 (7th Cir.

2002). As to the second ground, Magistrate Judge Joseph offered two

critiques. First, Brookshire did not exhaust his available state remedies as

to the second ground, in that he has never presented the claim to the state

court at all. Unexhausted claims cannot be heard in a federal habeas

petition. (Docket #5 at 2); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir.

2001). Second, even if the claim had been exhausted, it is plainly meritless.

The Wisconsin courts have already ruled against Brookshire on the

underlying claim—that his sentence was excessive—and so counsel could

not have been ineffective for failing to raise the matter on appeal. (Docket

#5 at 2); Perez v. United States, 286 F. App’x 328, 331 (7th Cir. 2008).

       Brookshire objected to the recommendation, but his arguments lack

merit. (Docket #6). He does not even attempt to suggest that the first ground

for relief presents a federal claim. Instead, he cites only Wisconsin court

opinions for the proposition that the sentencing judge erred. Brookshire

also fails to meaningfully defend the ineffective assistance claim. He does

not dispute that it is unexhausted and, more importantly, he does not
                                   Page 2 of 4
dispute that the Wisconsin courts already decided against his position on

the matter.

       This Court will, therefore, overrule Brookshire’s objection to

Magistrate Judge Joseph’s recommendation, adopt that recommendation,

and dismiss this action without prejudice. Under Rule 11(a) of the Rules

Governing Section 2255 Cases, “the district court must issue or deny a

certificate of appealability when it enters a final order adverse to the

applicant.” To obtain a certificate of appealability under 28 U.S.C.

§ 2253(c)(2), Brookshire must make a “substantial showing of the denial of

a constitutional right” by establishing that “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (internal citations omitted). No reasonable jurists could

debate whether the petition should have been resolved differently. Indeed,

Brookshire’s objection reveals that he does not legitimately contest

dismissal on the grounds discussed by Magistrate Judge Joseph. As a

consequence, the Court is compelled to deny a certificate of appealability

as to Brookshire’s petition.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #5) be and the same is hereby ADOPTED, and

that Petitioner’s objection thereto (Docket #6) be and the same is hereby

OVERRULED;

       IT IS FURTHER ORDERED that Petitioner’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 (Docket #1) be and the same is

hereby DENIED;
                                Page 3 of 4
      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice; and

      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 11th day of December, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 4 of 4
